16-10992-smb      Doc 5999      Filed 06/21/19 Entered 06/21/19 15:42:38       Main Document
                                             Pg 1 of 25


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------X
                                                         :
 In re:                                                  :   Chapter 11
                                                         :
 SUNEDISON, INC. et al.,                                 :   Case No. 16-10992 (SMB)
                                                         :
         Reorganized Debtors.                            :   (Jointly Administered)
 --------------------------------------------------------X

      MEMORANDUM DECISION AND ORDER REGARDING STANDING
         OF MAR-BOW VALUE PARTNERS, LLC TO SEEK RELIEF
        FROM ORDERS BASED ON FRAUD ON THE COURT UNDER
      RULE 60(d)(3) OF THE FEDERAL RULES OF CIVIL PROCEDURE


 A P P E A R A N C E S:

 DIAMOND McCARTHY LLP
 295 Madison Avenue, 27th Floor
 New York, NY 10017
        Allan B. Diamond, Esq.
        Sheryl P. Giugliano, Esq.
        Charles M. Rubio, Esq.
               Of Counsel

 STEVEN RHODES CONSULTING, LLC
 1610 Arborview Boulevard
 Ann Arbor, MI 48103
        Steven Rhodes, Esq.
              Of Counsel

 LAW OFFICE OF SHELDON S. TOLL, PLLC
 29580 Northwestern Highway, Suite 1000
 Southfield, MI 48034
        Sheldon S. Toll, Esq.
              Of Counsel
 Attorneys for Mar-Bow Value Partners, LLC

 SELENDY & GAY PLLC
 1290 Avenue of the Americas
 New York, NY 10104
16-10992-smb       Doc 5999       Filed 06/21/19 Entered 06/21/19 15:42:38               Main Document
                                               Pg 2 of 25


         Faith E. Gay, Esq.
         Maria Ginzburg, Esq.
         David S. Flugman, Esq.
                Of Counsel

 DEBEVOISE & PLIMPTON LLP
 919 Third Avenue
 New York, NY 10022
         M. Natasha Labovitz, Esq.
         Erica Weisgerber, Esq.
               Of Counsel
 Attorneys for McKinsey Recovery & Transformation
  Services U.S., LLC

 STUART M. BERNSTEIN
 United States Bankruptcy Judge

         Mar-Bow Value Partners, LLC (“Mar-Bow”) has moved for relief from Court

 orders approving the retention of, and allowing the payment of fees and expenses to,

 McKinsey Recovery & Transformation Services U.S., LLC (“McKinsey RTS”) — the

 Debtors’ restructuring advisor — under Rule 60(d)(3) of the Federal Rules of Civil

 Procedure made applicable to this matter pursuant to Rule 9024 of the Federal Rules of

 Bankruptcy Procedure. (See Motion of Mar-Bow Value Partners, LLC, a Creditor, for

 Relief from Orders Under Bankruptcy Rule 9024 and Civil Rule 60(d)(3), dated Jan.

 22, 2019 (“Motion”) (ECF Doc. # 5751).)1 Mar-Bow alleges that McKinsey RTS

 committed a fraud on the court by failing to disclose disqualifying connections to the

 Debtors and their estates. As part of its objection to the Motion, (see McKinsey

 Recovery & Transformation Services U.S., LLC’s Objection to Mar-Bow Value

 Partners, LLC’s Motion for Relief from Orders Under Bankruptcy Rule 9024 and Civil

 Rule 60(d)(3), dated Feb. 21, 2019 (“Objection”) (ECF Doc. # 5815), McKinsey RTS


 1       “ECF Doc. # _” refers to documents filed on the electronic docket of In re SunEdison, Inc., Case
 No. 16-10992 (SMB).


                                                   -2-
16-10992-smb      Doc 5999       Filed 06/21/19 Entered 06/21/19 15:42:38      Main Document
                                              Pg 3 of 25


 asserts that Mar-Bow lacked standing. (See Objection, Part I.) The Court carved-out

 this gating issue for preliminary consideration.


        For the reasons that follow, the Court concludes that Mar-Bow lacks standing to

 prosecute a claim of fraud on the court, and although the Court may nevertheless

 examine the allegations sua sponte and order such relief as it deems appropriate, it

 declines in the exercise of its discretion to conduct its own investigation and leaves the

 question of whether and how to investigate Mar-Bow’s allegations to the Department of

 Justice.2


                                           BACKGROUND

        Because the merits of the Motion are not at issue, the Court focuses on the facts

 pertaining to Mar-Bow’s standing.


 A.     Approval of McKinsey RTS’ Retention and Professional Fees

        SunEdison, Inc. and certain of its affiliates (collectively, the “Debtors” or

 “SunEdison”) filed voluntary petitions for relief under chapter 11 of the Bankruptcy

 Code on April 21, 2016. In re SunEdison, Inc., 556 B.R. 94, 98 (Bankr. S.D.N.Y. 2016).

 On May 5, 2016, the Debtors filed an application to employ McKinsey RTS as their

 restructuring advisor. The application annexed the Declaration of Mark W. Hojnacki in

 Support of Debtors’ Application for Order Pursuant to Sections 327(a), 328, 330, 331,

 and 1107(b) of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016(b) and Local

 Bankruptcy Rules 2014-1 and 2016-1 Authorizing the Employment and Retention of




 2      This is not a referral under 18 U.S.C. § 3057.


                                                    -3-
16-10992-smb     Doc 5999     Filed 06/21/19 Entered 06/21/19 15:42:38         Main Document
                                           Pg 4 of 25


 McKinsey Recovery & Transformation Services U.S., LLC as Restructuring Advisor for

 the Debtors, Nunc Pro Tunc to the Petition Date, dated May 5, 2016 (“First Hojnacki

 Declaration”) (ECF Doc. # 202, Ex. B).) The declaration was submitted to comply with

 Federal Bankruptcy Rule 2014(a) which requires that a professional retention

 application “be accompanied by a verified statement of the person to be employed

 setting forth the person’s connections with the debtor, creditors, or any other party in

 interest, their respective attorneys and accountants, the United States trustee, or any

 person employed in the office of the United States trustee.”


        The First Hojnacki Declaration was unsatisfactory. In some cases, it identified

 potentially conflicting connections to a “confidential client” but declined to identify the

 client. (First Hojnacki Declaration ¶¶ 32, 34, 53, 54.) It also stated that McKinsey RTS

 serves clients across and within a broad range of industries in a manner that protects

 their confidentiality, and thus, “certain of its affiliates may have in the past provided

 services for, may presently be providing services for, and may in the future provide

 services for entities that are determined to be creditors, lenders, shareholders, insurers,

 customers, competitors, vendors, contract counterparties in each case of the Debtors or

 otherwise Interested Parties named on the Interested Parties List” but to the best of

 Hojnacki’s knowledge, and subject to the disclosures in the declaration, “such services

 do not focus on direct commercial relationships or transactions between such

 companies and the Debtors.” (Id. ¶ 55.) In addition, “McKinsey RTS and its affiliates

 may have business associations with certain of the Debtors’ creditors, professionals,

 service providers, or other Interested Parties, or interests adverse to such creditors,

 professionals, service providers, or Interested Parties herein, which associations to the


                                             -4-
16-10992-smb      Doc 5999      Filed 06/21/19 Entered 06/21/19 15:42:38              Main Document
                                             Pg 5 of 25


 best of my knowledge and information have no connection with these proceedings.” (Id.

 ¶ 56.)


          The United States Trustee objected to the adequacy of the disclosures.3 In

 response, McKinsey RTS submitted an amended, red-lined declaration that attempted

 to resolve the United States Trustee’s objections.4 The Amended Hojnacki Declaration

 identified the names of the “confidential clients” and included other, additional

 disclosures. Among other things, McKinsey RTS disclosed that two independently

 managed affiliates, MIO Partners, Inc. and MIO Partners, (EU), provide services,

 including investments products, to McKinsey’s pension plans, partners, and former

 partners primarily using third-party managers “essentially on a ‘blind trust’ basis.”

 (Amended Hojnacki Declaration ¶ 67.) It also revealed that McKinsey & Company, Inc.

 had refunded fees received from the Debtors within ninety days of the Petition Date and

 rebilled and collected those fees from non-debtor affiliates. (Id. ¶¶ 22-24.) Hojnacki

 subsequently submitted another brief, supplemental declaration that amplified the

 disclosure of the preference period transactions.5



 3        Objection of the United States Trustee to Debtors’ Application for Order Pursuant to Sections
 327(a), 328, 330, 331, and 1107(b) of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016(b), and
 Local Bankruptcy Rules 2014-1 and 2016-1 Authorizing the Employment and Retention of McKinsey
 Recovery & Transformation Services U.S., LLC as Restructuring Advisor for the Debtors Nunc Pro Tunc
 to the Petition Date, dated May 12, 2016 (ECF Doc. # 265).

 4       Amended Declaration of Mark W. Hojnacki in Support of Debtors’ Application for Order
 Pursuant to Sections 327(a), 328, 330, 331, and 1107(b) of the Bankruptcy Code, Bankruptcy Rules
 2014(a) and 2016(b) and Local Bankruptcy Rules 2014-1 and 2016-1 Authorizing the Employment and
 Retention of McKinsey Recovery & Transformation Services U.S., LLC as Restructuring Advisor for the
 Debtors, Nunc Pro Tunc to the Petition Date, dated June 6, 2016 (“Amended Hojnacki Declaration”)
 (ECF Doc. # 484) (footnote in title omitted).

 5       Supplement to Amended Declaration of Mark W. Hojnacki in Support of Debtors’ Application
 for Order Pursuant to Sections 327(a), 328, 330, 331, and 1107(b) of the Bankruptcy Code, Bankruptcy
 Rules 2014(a) and 2016(b) and Local Bankruptcy Rules 2014-1 and 2016-1 Authorizing the Employment


                                                  -5-
16-10992-smb      Doc 5999      Filed 06/21/19 Entered 06/21/19 15:42:38              Main Document
                                             Pg 6 of 25


        On June 23, 2016, the Court approved McKinsey RTS’ retention.6 After entry of

 the Retention Order, Hojnacki filed a second supplement to his amended declaration on

 December 21, 20167 and a third supplement on March 20, 2017.8 Each provided

 additional disclosures.


        On April 11, 2018, the Court entered an order authorizing the Debtors to pay

 McKinsey RTS $15,023,689.31 as its final and total compensation for professional fees

 and reimbursement of expenses. (Omnibus Order Granting Applications for Allowance

 and Payment of (A) Interim Compensation for Services Rendered During the Fifth

 Interim Fee Period [and] (B) Final Compensation for Services Rendered During the

 Entire Case Period, dated April 11, 2018, sched. B (“Fee Order”) (ECF Doc. # 5043).)




 and Retention of McKinsey Recovery & Transformation Services U.S., LLC as Restructuring Advisor for
 the Debtors, Nunc Pro Tunc to the Petition Date, dated June 14, 2016 (ECF Doc. # 586).

 6       Order Approving the Debtors’ Application for Order Pursuant to Sections 327(a), 328, 330, 331
 and 1107(b) of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016(b) and Local Bankruptcy
 Rules 2014-1 and 2016-1 Authorizing Employment and Retention of McKinsey Recovery &
 Transformation Services U.S., LLC as Restructuring Advisor for the Debtors, Nunc Pro Tunc to the
 Petition Date, dated June 23, 2016 (“Retention Order”) (ECF Doc. # 639).

 7       Second Supplement to Amended Declaration of Mark W. Hojnacki in Support of Debtors’
 Application for Order Pursuant to Sections 327(a), 328, 330, 331, and 1107(b) of the Bankruptcy Code,
 Bankruptcy Rules 2014(a) and 2016(b) and Local Bankruptcy Rules 2014-1 and 2016-1 Authorizing the
 Employment and Retention of McKinsey Recovery & Transformation Services U.S., LLC as
 Restructuring Advisor for the Debtors, Nunc Pro Tunc to the Petition Date, dated Dec. 21, 2016 (ECF
 Doc. # 1958).

 8       Third Supplement to Amended Declaration of Mark W. Hojnacki in Support of Debtors’
 Application for Order Pursuant to Sections 327(a), 328, 330, 331, and 1107(b) of the Bankruptcy Code,
 Bankruptcy Rules 2014(a) and 2016(b) and Local Bankruptcy Rules 2014-1 and 2016-1 Authorizing the
 Employment and Retention of McKinsey Recovery & Transformation Services U.S., LLC as
 Restructuring Advisor for the Debtors, Nunc Pro Tunc to the Petition Date, dated Mar. 20, 2017 (ECF
 Doc. # 2614).


                                                 -6-
16-10992-smb       Doc 5999       Filed 06/21/19 Entered 06/21/19 15:42:38                Main Document
                                               Pg 7 of 25


 B.      The SunEdison Plan

         The Court confirmed the Debtors’ Second Amended Plan of Reorganization of

 SunEdison, Inc. and Its Debtor Affiliates, dated July 20, 2017 (the “Plan”) on July 28,

 2017. (See Findings of Fact, Conclusions of Law and Order Confirming Second

 Amended Plan of Reorganization of SunEdison, Inc. and Its Debtor Affiliates, dated

 July 28, 2017 (“Confirmation Order”) (ECF Doc. # 3735).) The Plan9 was the product of

 give and take. The unsecured creditors committee and other unsecured creditors,

 ostensibly out of the money, had objected to the second lien lenders’ claims and sued the

 second lien lenders. The Plan embodied a settlement among the second lien lenders

 (holding an aggregate $625.2 million in claims) and the unsecured creditors (holding an

 aggregate $4.692 billion in claims) that divided the roughly $170 million remaining

 after satisfying the claims of the DIP lenders and administrative and priority creditors.

 In re SunEdison, Inc., 575 B.R. 220, 225 (Bankr. S.D.N.Y. 2017). Under the settlement,

 the second lien lenders received an approximate 5.4% distribution and the unsecured

 creditors received a distribution worth approximately 2.9%. Id.


         The unsecured creditors did not receive a distribution directly from the Debtors.

 Instead, the Debtors distributed the value to the GUC/Litigation Trust (“Trust”) created

 under the Plan, and the unsecured creditors received pro rata interests in the Trust.

 (Plan § 4.4(c).) The assets transferred to the Trust included the estates’ causes of action

 against, inter alia, McKinsey RTS. (Plan, Ex. 7.6-3, ECF p. 280 of 342).)10 Except as



 9       A copy of the Plan is annexed to the Confirmation Order as Exhibit A.

 10       “ECF p. _” refers to the page number imprinted on the top of the page by the Court’s electronic
 filing system.


                                                    -7-
16-10992-smb       Doc 5999      Filed 06/21/19 Entered 06/21/19 15:42:38               Main Document
                                              Pg 8 of 25


 otherwise provided in the Plan, the balance of the property of the estate vested in the

 Reorganized Debtors. (Plan § 11.1; Confirmation Order ¶ 4; see 11 U.S.C. § 1141(b).)

 Finally, the Plan cancelled the interests in the ultimate SunEdison parent (“SUNE”), and

 the participants in the Debtors’ Rights Offering acquired the new common stock of

 reorganized SUNE. (See Plan § 6.4.)


          The Plan became effective on December 29, 2017. (Notice of Effective Date of

 Confirmed Second Amended Joint Plan of Reorganization of SunEdison, Inc. and Its

 Debtor Affiliates, dated Dec. 29, 2017 (ECF Doc. # 4495).) As a result, the Debtors

 became the Reorganized Debtors, all unsecured claims against the Debtors were

 discharged, (Plan § 11.2; Confirmation Order ¶ HH; see 11 U.S.C. § 1141(d)(1)), and the

 unsecured creditors holding allowed claims received their pro rata interests in the

 Trust.


 C.       Mar-Bow

          According to Mar-Bow, it acquired four unsecured claims (see Motion at p. 1, n.

 2) in December 2018. (See Hr’g Tr. 10:4-7, Apr. 2, 2019 (“Tr.”) (ECF Doc. # 5887).)11

 Early in the case and well before Mar-Bow acquired these rights, its attorney, Sheldon S.

 Toll PLLC, filed a notice of appearance on behalf of Mar-Bow on May 9, 2016, (see Entry

 of Appearance and Demand for Service of Pleadings and Other Papers (ECF Doc. #

 230)), only four days after the Debtors had filed their application to retain McKinsey

 RTS. According to the receipts generated by the Court’s CM/ECF system, Toll is a


 11       Mar-Bow has not provided evidence of its interests and could not have acquired any claims. By
 December 2018, the unsecured claims had been discharged. I assume Mar-Bow means it acquired its
 assignors’ interests in the Trust. At most, therefore, Mar-Bow owns an interest in the Trust. This
 distinction does not affect the analysis.


                                                   -8-
16-10992-smb     Doc 5999     Filed 06/21/19 Entered 06/21/19 15:42:38         Main Document
                                           Pg 9 of 25


 registered user that received notices of filing and links to all subsequently filed

 documents. Hence, Toll received in real time the amended and supplemental

 disclosures filed by McKinsey RTS, the Retention Order, McKinsey RTS’ fee applications

 and the Fee Order.


        Although Mar-Bow has not explained the reason for Toll’s premature notice of

 appearance on its behalf, I assume it related to Mar-Bow’s long-running dispute with

 McKinsey. Jay Alix, a present or former competitor of McKinsey RTS in the bankruptcy

 restructuring field and principal owner of Mar-Bow, contends that McKinsey RTS failed

 to disclose its connections in at least three cases in which it was retained or seeks to be

 retained. In addition to the SunEdison cases, they include In re Alpha Natural

 Resources, Inc., et al., Case No. 15-33896 (KRH) (Bankr. E.D. Va.) (“Alpha” or “ANR”)

 and In re Westmoreland Coal Company, et al., Case No. 18-35672 (DRJ) (Bankr. S.D.

 Tex.) (“Westmoreland”). Mar-Bow has challenged McKinsey RTS’ disclosures in those

 cases and seeks various forms of relief. In addition, Alix commenced a RICO action,

 Alix v. McKinsey & Co., Inc., et al., 18-cv-04141 (JMF) (S.D.N.Y.), alleging that

 “Defendants’ racketeering activity was calculated to harm [AlixPartners LLP] by

 depriving it of valuable consultancy assignments,” (Amended Complaint ¶ 4, Alix v.

 McKinsey & Co., Inc., et al., 18-cv-04141 (JMF) (S.D.N.Y. dated Sept. 4, 2018), ECF Doc.

 # 73), based, among other things, on the disclosure deficiencies in Alpha, SunEdison

 and other bankruptcy cases. (See id. ¶¶ 203-44 (describing disclosure deficiencies in

 SunEdison).)




                                             -9-
16-10992-smb    Doc 5999     Filed 06/21/19 Entered 06/21/19 15:42:38       Main Document
                                         Pg 10 of 25


 D.    The Settlements

       The Westmoreland Court appointed United States Bankruptcy Judge Marvin

 Isgur to mediate the outstanding disputes in that case between McKinsey RTS and

 certain affiliates (collectively, “McKinsey”) on the one hand and the United States

 Trustee Program (“USTP”) and Mar-Bow on the other. Shortly thereafter, all parties

 agreed to add the Alpha and SunEdison cases to the mediation. The Mediator’s Notice

 to Court, dated Feb. 19, 2019 (ECF Doc. # 5802), reported that McKinsey and the USTP

 had reached a settlement, but McKinsey and Mar-Bow had not. Under the settlement

 with the USTP, McKinsey agreed to pay $5 million to each of the reorganized debtors in

 SunEdison and ANR and the bankruptcy estate in Westmoreland, or a total of $15

 million, to be “distributed in accordance with the terms of the confirmed plans in those

 cases or other applicable law.” (Id. at ECF p. 4 of 8.) The settlement provided further

 that if any of the settlement funds were distributed to McKinsey (because it had

 acquired an interest in any of the reorganized debtors) it would refund the payment.

 Mar-Bow objected to the settlement.


       The hearing to approve the settlement was conducted with the participation of

 the three Courts through videoconferencing. Mar-Bow withdrew its objections and all

 three Courts signed the same order approving the settlement. (Corrected Order

 Approving Settlement Agreement Between United States Trustee Program and

 McKinsey & Company, Inc. and Certain of Its Affiliates, filed Apr. 19, 2019 (ECF Doc. #

 5924).) The amount of the settlement remained the same, but the distribution provision

 now said that the settlement proceeds “will be distributed in accordance with terms of

 the confirmed plans or further order in accordance with applicable law.” (Id. ¶ 3


                                           - 10 -
16-10992-smb       Doc 5999      Filed 06/21/19 Entered 06/21/19 15:42:38               Main Document
                                             Pg 11 of 25


 (emphasis added).) The USTP released McKinsey from any liability or further litigation

 in the three cases as well as several others in which McKinsey RTS had been retained

 based on the failure to make complete disclosure or fully comply with Rule 2014. The

 release did not extend to any claims that McKinsey committed fraud or made a material

 misrepresentation or a material omission that would have rendered it not

 “disinterested” or that would have otherwise disqualified it from retention. (Id. ¶ 6.)

 Nor did the release affect the claims or rights of any non-party. (Id. ¶ 15.)


         Separately, McKinsey reached a settlement with the Trust12 pursuant to which

 McKinsey and/or McKinsey RTS agreed to pay the Trust $17.5 million. (Trust

 Settlement ¶ 1.) In exchange, the Trust released its causes of action against McKinsey

 and McKinsey RTS as well as other McKinsey-related parties. (Trust Settlement ¶ 5.)

 The Plan did not require the Court to approve the settlement and the actual settlement

 was not disclosed publicly until the April 2, 2019 hearing relating to Mar-Bow’s

 standing. Based on the two settlements, McKinsey has paid a total of $22.5 million to

 the Trust and the Reorganized Debtors, or $7.5 million more than the amount of fees it

 earned in the SunEdison cases.




 12      Stipulation by and Among the SunEdison Litigation Trust and McKinsey & Company, Inc.,
 Certain Subsidiaries and McKinsey Recovery & Transformation Services U.S., LLC Compromising
 Claims and Causes of Action, dated Dec. 27, 2018, filed Apr. 4, 2019 (“Trust Settlement”) (ECF Doc. #
 5884).


                                                  - 11 -
16-10992-smb        Doc 5999       Filed 06/21/19 Entered 06/21/19 15:42:38                 Main Document
                                               Pg 12 of 25


                                              DISCUSSION

           The Motion seeks to vacate the Retention Order and the Fee Order pursuant to

 Rule 60(d)(3) of the Federal Rules of Civil Procedure based on fraud on the court.13 The

 Motion also seeks to compel McKinsey RTS to disgorge its fees, hold McKinsey liable to

 the Debtors’ estates in the amount of $22,255,246.76 for fraudulent pre-petition billing

 and collections, order McKinsey RTS to comply with Rule 2014, permit Mar-Bow to take

 discovery and impose additional remedies that the Court deems appropriate. (Motion

 ¶ 92.) As a threshold matter, McKinsey argues that Mar-Bow lacks standing to seek this

 relief.


           Standing is a threshold issue in every federal litigation. “[T]he question of

 standing is whether the litigant is entitled to have the court decide the merits of the

 dispute or of particular issues. This inquiry involves both constitutional limitations on

 federal-court jurisdiction and prudential limitations on its exercise.” Warth v. Seldin,

 422 U.S. 490, 498 (1975); accord Allen v. Wright, 468 U.S. 737, 750-51 (1984).

 Constitutional, or Article III standing, “imports justiciability: whether the plaintiff has

 made out a ‘case or controversy’ between himself and the defendant within the meaning

 of Art. III.” Warth v. Seldin, 422 U.S. at 498. To establish Article III standing, a party

 must show (1) an injury in fact that is both concrete and particularized and actual or

 imminent, rather than conjectural or hypothetical, (2) the injury is “fairly traceable” to

 the conduct complained of, and (3) it is likely, as opposed to speculative, that the injury


 13       Rule 60(b)(3) provides grounds to vacate a final judgment or order based on fraud,
 misrepresentation, or misconduct by an opposing party, but requires the motion to be made within one
 year after the entry of the judgment or order or the date of the proceeding. Fed. R. Civ. P. 60(c)(1). Rule
 60(d)(3) provides that Rule 60 “does not limit a court’s power to . . . set aside a judgment for fraud on the
 court.”


                                                    - 12 -
16-10992-smb      Doc 5999     Filed 06/21/19 Entered 06/21/19 15:42:38          Main Document
                                           Pg 13 of 25


 will be redressed by a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555,

 560 (1992); accord Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547-48 (2016); Davis v.

 Fed. Election Comm’n, 554 U.S. 724, 733 (2008). A theory of standing that “relies on a

 highly attenuated chain of possibilities” does not satisfy constitutional requirements.

 Clapper v. Amnesty Int’l USA, 568 U.S. 398, 410 (2013); accord St. Paul Fire & Marine

 Ins. Co. v. PepsiCo, Inc., 884 F.2d 688, 696 (2d Cir. 1989) (“[R]elief from [the alleged]

 injury must be likely to follow from an adjudication favorable to the plaintiff.”). If the

 plaintiff’s injury is not redressable, that is, if he will not obtain any relief from the

 successful prosecution of the claim, he lacks Article III standing. See Golden Pac.

 Bancorp. v. F.D.I.C., 375 F.3d 196, 205 (2d Cir. 2004), cert. denied, 126 S. Ct. 621

 (2005).


           Prudential standing refers to the requirement that even “[w]hen the plaintiff has

 alleged injury sufficient to meet the ‘case or controversy’ requirement, . . . the plaintiff

 generally must assert his own legal rights and interests, and cannot rest his claim to

 relief on the legal rights or interests of third parties.” Warth v. Seldin, 422 U.S. at 499.

 If the plaintiff lacks prudential standing, the Court need not consider Constitutional

 standing. Gache v. Hill Realty Assocs., LLC, No. 13–CV–1650 (CS), 2014 WL 5048336,

 at *5 (S.D.N.Y. Sept. 22, 2014), appeal dismissed, No. 14-4308 (2d Cir. Mar. 4, 2015);

 see United States v. Suarez, 791 F.3d 363, 366-67 (2d Cir. 2015), cert. denied, 136 S. Ct.

 800 (2016); Hillside Metro Assocs., LLC v. JPMorgan Chase Bank, N.A., 747 F.3d 44,

 48 (2d Cir. 2014), cert. denied, 135 S. Ct. 1399 (2015). The party seeking relief bears the

 burden of proving both Constitutional and prudential standing. Rajamin v. Deutsche

 Bank Nat’l Tr. Co., 757 F.3d 79, 84 (2d Cir. 2014).


                                              - 13 -
16-10992-smb     Doc 5999      Filed 06/21/19 Entered 06/21/19 15:42:38          Main Document
                                           Pg 14 of 25


        In addition, section 1109(b) of the Bankruptcy Code, which applies in chapter 11

 cases, provides that “[a] party in interest, including the debtor, the trustee, a creditors’

 committee, an equity security holders’ committee, a creditor, an equity security holder,

 or any indenture trustee, may raise and may appear and be heard on any issue in a case

 under this chapter.” The Bankruptcy Code does not define “party in interest,” Krys v.

 Official Comm. of Unsecured Creditors of Refco, Inc. (In re Refco, Inc.), 505 F.3d 109,

 117 (2d Cir. 2007); Roslyn Savs. Bank v. Comcoach Corp. (In re Comcoach Corp.), 698

 F.2d 571, 573 (2d Cir. 1983), and the phrase has been interpreted to mean “that anyone

 who has a legally protected interest that could be affected by a bankruptcy proceeding is

 entitled to assert that interest with respect to any issue to which it pertains . . . .” In re

 James Wilson Assocs., 965 F.2d 160, 169 (7th Cir. 1992) (Posner, J.). As with prudential

 standing, a person’s status as a creditor does not mean that person has the right to

 assert someone else’s rights. “[P]arty in interest standing under § 1109(b) does not arise

 if a party seeks to assert some right that is purely derivative of another party’s rights in

 the bankruptcy proceeding.” Refco, 505 F.3d at 117 n. 10. “To the extent that the rights

 of a party in interest are asserted, those rights must be asserted by the party in interest,

 not someone else.” Refco, 505 F.3d at 117. Party-in-interest standing is a separate

 requirement, and thus, the party seeking relief in a chapter 11 case must establish

 constitutional standing, prudential standing and party-in-interest standing under

 section 1109(b). See Scott v. Residential Capital, LLC (In re Residential Capital, LLC);

 No. 14 Civ. 761(ER), 2015 WL 629416, at *3 (S.D.N.Y. Feb. 13, 2015) (“To have standing

 in bankruptcy court, a party must meet three requirements: (1) Article III's

 constitutional requirements; (2) federal court prudential standing requirements; and (3)

 the “party in interest” requirements under Section 1109(b) of the Bankruptcy Code.”); In

                                              - 14 -
16-10992-smb     Doc 5999     Filed 06/21/19 Entered 06/21/19 15:42:38         Main Document
                                          Pg 15 of 25


 re Old Carco LLC, 500 B.R. 683, 690 (Bankr. S.D.N.Y. 2013); cf. Savage & Assocs., P.C.

 v. K & L Gates LLP (In re Teligent, Inc.), 640 F.3d 53, 60 n. 3 (2d Cir. 2011) (“Because

 we agree that K & L Gates was not a ‘party in interest,’ we do not reach the constitutional

 or prudential questions.”)


        Mar-Bow, like any other creditor or successor to a creditor, is not a party in

 interest and lacks prudential standing to assert derivative claims arising from injuries to

 the debtor or its estate, including claims based on fraud on the court. A derivative claim

 is based on “a secondary effect from harm done to [the debtor],” while a direct claim

 involves a particularized injury that can be “directly traced to [the third party’s]

 conduct.” St. Paul Fire & Marine Ins. Co. v. PepsiCo, Inc., 884 F.2d at 704; accord

 Tronox, Inc. v. Kerr-McGee Corp. (In re Tronox, Inc.), 855 F.3d 84, 100 (2d Cir. 2017);

 Marshall v. Picard (In re Bernard L. Madoff Inv. Secs. LLC), 740 F.3d 81, 89 (2d Cir.

 2014). If the claim is a general one with no particularized injury, and any creditor could

 bring the same claim, the trustee (here, the Trust) is the proper person to assert it.

 Tronox, 855 F.3d at 100; St. Paul, 884 F.2d at 701.


        The Motion ignores these limitations. It seeks in the main to vacate the

 Retention Order and the Fee Order, compel McKinsey RTS to disgorge the approximate

 $15 million in fees and expenses it received, pay sanctions and “hold McKinsey RTS

 liable to the Debtors’ estates in the amount of $22,255,246.76 for its prepetition

 fraudulent billing and collection scheme.” (Motion ¶ 92.) The prepetition payment of

 fraudulent bills, if true, harmed the Debtor. McKinsey RTS’s alleged representation of

 conflicting interests while acting as the Debtors’ financial advisor, including the

 payment of its fees and expenses, harmed the estates. Mar-Bow has not identified a

                                             - 15 -
16-10992-smb       Doc 5999      Filed 06/21/19 Entered 06/21/19 15:42:38                Main Document
                                             Pg 16 of 25


 particularized injury that it suffered distinct from the injuries, if any, that all unsecured

 creditors suffered14 and it lacks standing to assert a fraud on the court claim based on a

 secondary effect of an injury to the Debtors (pre-petition) or their estates (post-

 petition). See Gache v. Hill Realty Assocs. LLC, 2014 WL 5048336, at *6 (chapter 7

 debtor lacked standing to assert claim of fraud on the court in connection with a

 collusive bankruptcy sale because the claim belonged to his estate). Moreover, the

 Trust, which acquired those claims under the Plan, settled with and released McKinsey

 RTS. The Trust cannot recover anything more from McKinsey and Mar-Bow cannot

 recover anything more, even indirectly, through its interest in the Trust.


         Mar-Bow nevertheless speculates that the Court could award it some form of

 relief. (Reply ¶ 21 (“[T]o find a pecuniary interest for standing purposes, it is sufficient

 that a monetary distribution to Mar-Bow is a colorably arguable consequence of

 McKinsey’s frauds on the Court . . . .”); see id. ¶ 24 (“[A]t the appropriate time, Mar-Bow

 will assert that the distribution of any monetary sanctions that the Court imposes on

 McKinsey RTS for its abuses of the judicial process is entirely in the Court’s discretion

 . . . . Mar-Bow will then further assert that because McKinsey RTS’s frauds primarily

 harmed unsecured creditors like Mar-Bow’s transferors, the Court should exercise its

 discretion to order that all monetary sanctions be distributed broadly to those

 unsecured creditors on a pro-rata basis.”)




 14       Mar-Bow’s Reply argued that the fraud on the court claim “is not the Debtors’ claim, as McKinsey
 asserts. That claim is Mar-Bow’s claim, as the transferee of the prepetition claims from four unsecured
 creditors in these cases.” (Reply ¶ 3(b) (emphasis in original).) At oral argument, however, it
 characterized this language as “inexact” and apologized for its use. (Tr. at 20:19-21:13.)


                                                  - 16 -
16-10992-smb     Doc 5999     Filed 06/21/19 Entered 06/21/19 15:42:38        Main Document
                                          Pg 17 of 25


         This argument suffers from several deficiencies. First, it is based on the

 erroneous assumption that “McKinsey RTS’s frauds primarily harmed unsecured

 creditors.” In fact, the unsecured creditors were out of the money and received a tip

 from the second lien lenders to settle their claims against the second lien lenders and

 confirm the Plan. There was approximately $170 million to distribute, and the second

 lien lenders claims, aggregating $625 million, were secured by that $170 million. The

 second lien lenders, the fulcrum class below which value did not fall, received an

 approximate 5.4% distribution. The second lien lenders’ cash collateral funded

 McKinsey’s fees and expenses, and any harm caused by McKinsey’s alleged fraud fell on

 them.


         Second, “colorably arguable” relief based on a non-particularized injury is pure

 conjecture that does not satisfy the requirement for Article III standing. It depends on a

 claim of speculative possibilities (i.e., the Court will order sanctions or disgorgement

 and order distribution to the Trust which has already settled with and released

 McKinsey and McKinsey RTS). This is precisely the type of standing argument rejected

 by the Supreme Court. See Clapper v. Amnesty Int’l USA, 568 U.S. at 410.


         Third, Mar-Bow’s speculative distribution scheme ignores the Confirmation

 Order. As noted, the Plan distributed certain assets to the Trust and the second lien

 lenders and the balance of the estates’ rights vested in the Reorganized Debtors. The

 Confirmation Order is a final judgment, and “any attempt by the parties or those in

 privity with them to relitigate any of the matters that were raised or could have been

 raised therein is barred under the doctrine [of] res judicata.” Sure–Snap Corp. v. State

 St. Bank & Tr. Co., 948 F.2d 869, 873 (2d Cir. 1991) (emphasis in original). If any

                                             - 17 -
16-10992-smb       Doc 5999       Filed 06/21/19 Entered 06/21/19 15:42:38               Main Document
                                              Pg 18 of 25


 additional assets are realized from McKinsey RTS, they will be distributed in accordance

 with the Plan, presumably to the Reorganized Debtors. See In re Old ANR, LLC, Case

 No. 19-00302-KRH, 2019 WL 2179717, at *5-6 (Bankr. E.D. Va. May 17, 2019)

 (concluding in similar circumstances that any additional money received from McKinsey

 RTS based on its fraud on the court would be distributed in accordance with the terms

 of the confirmed plan). In short, Mar-Bow will not recover anything and lacks standing

 to assert a claim of fraud on the court. Herring v. F.D.I.C., 82 F.3d 282, 284 (9th Cir.

 1995), cert. denied, 117 S. Ct. 581 (1996); see Golden Pac. Bancorp, 375 F.3d at 205

 (adopting Herring’s reasoning in connection with a claim of corporate waste); Old ANR,

 2019 WL 2179717, at *6-7 (party asserting fraud on the court must demonstrate

 standing).15


         Mar-Bow’s standing argument confuses the Court’s inherent authority ─ what the

 Court can do ─ with its own standing ─ what Mar-Bow can do. The Court has the

 inherent authority to remedy a fraud on the Court, Chambers v. NASCO, Inc., 501 U.S.

 32, 44 (1991); Universal Oil Prods. Co. v. Root Refining Co., 328 U.S. 575, 580-81

 (1946); Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 246 (1944), and

 even one who lacks standing to prosecute may bring it to the Court’s attention and

 suggest that it vacate a prior judgment based on fraud on the Court. Kupferman v.



 15        Mar-Bow also asserts that it has standing because it is bound by the Retention Order and the Fee
 Order which it is seeking to vacate. (Tr. 12:8-25; 18:4-11.) Mar-Bow has failed to show a concrete injury
 resulting from the mere binding nature of the orders that can be redressed by an order that vacates those
 prior orders. If Mar-Bow had standing to seek monetary sanctions or disgorgement, the binding nature of
 these orders would not preclude that relief. See In re Granite Partners, L.P., 219 B.R. 22, 40-42 (Bankr.
 S.D.N.Y. 1998). Nor is there any reason to grant Mar-Bow’s demand to compel McKinsey, three years
 later, to comply with Rule 2014 (assuming it did not). The Debtors are not seeking to retain McKinsey
 RTS and further disclosure under Rule 2014 would serve no purpose at this point and lead to protracted
 and unnecessary litigation.


                                                   - 18 -
16-10992-smb    Doc 5999     Filed 06/21/19 Entered 06/21/19 15:42:38         Main Document
                                         Pg 19 of 25


 Consol. Research & Mfg. Corp., 459 F.2d 1072, 1074 n. 1 (2d Cir. 1972) (Friendly, C.J.).

 But this does not mean that any creditor or every creditor has the right to litigate the

 same claim of fraud on the court even though it has not suffered a particularized injury.


        The cases cited by Mar-Bow that permit a non-party to vacate a judgment based

 on fraud on the court, (see Reply ¶¶ 15-16), do not support its position. A non-party can

 seek to vacate an earlier judgment based on fraud on the court only if the non-party’s

 interests are significantly affected. Lawrence v. Wink (In re Lawrence), 293 F.3d 615,

 627 n. 11 (2d Cir. 2002) (non-party has standing to bring a Rule 60(b) motion, including

 one based on fraud on the court, “when its interest are strongly affected”); Eyak Native

 Village v. Exxon Corp., 25 F.3d 773, 777 (9th Cir. 1994) (“[A] nonparty may seek relief

 from a judgment procured by fraud if the nonparty’s interests are directly affected.”),

 cert. denied, 513 U.S. 943 (1994); Kem v. Mfg. Corp. v. Wilder, 817 F.2d 1517, 1521 (11th

 Cir. 1987) (barring extraordinary circumstances, a non-party lacks standing to assert a

 claim for fraud on the court if its rights are not directly compromised by the final

 judgment); Southerland v. Irons, 628 F.2d 978, 979-80 (6th Cir. 1980) (non-party

 lienor had standing to seek to vacate court-approved settlement based on fraud on the

 court where plaintiff’s attorney fraudulently represented that he would satisfy the lien

 out of his contingent fee); Marshall v. Gurley, No. 4:17-cv-405, 2018 WL 4762858, at *4

 (E.D. Tex. Sept. 30, 2018) (“[C]ourts have recognized that nonparties may seek relief

 pursuant to Rule 60 when the nonparty is in some form of privity or when the

 nonparty’s interests are directly or strongly affected by the judgment.”), appeal

 docketed, No. 18-41024 (5th Cir. Oct. 30, 2018); see Dunlop v. Pan Am. World Airways,

 Inc., 672 F.2d 1044, 1052 (2d Cir. 1982) (non-party plaintiffs had standing to invoke


                                            - 19 -
16-10992-smb     Doc 5999    Filed 06/21/19 Entered 06/21/19 15:42:38         Main Document
                                         Pg 20 of 25


 Rule 60(b)(6) to amend a federal judgment, where they were “sufficiently connected and

 identified” with the earlier suit). Mar-Bow has no rights that are affected much less

 “significantly affected” by McKinsey RTS’s alleged fraud on the court.


        The only case Mar-Bow cites that appears at first glance to support its standing

 argument is Denison v. Marina Mile Shipyard, Inc., Nos. 10–62522–Civ, 11–61389–

 Civ, 2012 WL 75768 (S.D. Fla. Jan. 10, 2012), aff’d, 497 F. App’x 882 (11th Cir. 2012),

 cert. denied, 133 S. Ct. 2834 (2013). There, the Bankruptcy Court authorized the debtor

 to retain Marine Realty, Inc., and its principal, Denison (collectively, the “Brokers”) as

 its real estate agent to sell its marina. Id. at *1. Denison submitted a declaration stating

 that neither he nor his company held or represented an adverse interest, and both were

 disinterested. Id. In fact, the Brokers had possibly acquired an undisclosed interest

 prior to the closing. Id.


        When the Bankruptcy Court learned this, it issued an order sua sponte directing

 the Brokers to show cause why they should not be required to disgorge their $490,000

 commission, but the hearing was adjourned at Denison’s request. Id. at *2. In the

 meantime, Marine Mile Shipyard, Inc. (“MMS”), the largest unsecured creditor, filed its

 own motion to compel the Brokers to disgorge their commission to the chapter 11 plan

 administrator. Id. The Brokers contended, among other things, that MMS lacked

 standing to pursue disgorgement, but the Court disagreed. The MMS disgorgement

 motion was ancillary to the fee review initiated by the Bankruptcy Court which has

 inherent authority to review professional compensation and order disgorgement if it

 finds that the professional held interests adverse to the estate. Id. at *3. Furthermore,

 even if the plan delegated the prosecution of claims against third parties to the plan

                                            - 20 -
16-10992-smb      Doc 5999     Filed 06/21/19 Entered 06/21/19 15:42:38            Main Document
                                           Pg 21 of 25


 administrator, the Bankruptcy Court had the authority to order disgorgement, and how

 it was brought to the Court’s attention was inconsequential. Id. at *5.


        Denison does not support the argument that Mar-Bow has the standing to

 prosecute this claim. The Trust, the equivalent of the plan administrator in Denison, did

 not delegate its authority to Mar-Bow; instead, it settled directly with McKinsey. And

 while the Court could, in the exercise of its discretion, authorize a person who otherwise

 lacks standing (e.g., Mar-Bow) to prosecute the fraud on the court claim, it does not

 follow that Mar-Bow has standing, in its own right, to prosecute the claim.


        The last point, covered in supplemental briefing by the parties,16 relates to the

 significance of the Supreme Court’s recent decision in Mission Prods. Holdings, Inc. v.

 Tempnology, LLC, 139 S. Ct. 1652 (2019). Mar-Bow argues that it supports its standing

 argument, but I disagree. In that case, the chapter 11 debtor licensed a trademark to

 Mission Product Holdings, Inc. (“Mission”). The debtor rejected the license agreement

 and sought a declaratory judgment that the rejection extinguished Mission’s rights

 under the license agreement, including the right to use the trademark. By then, the

 license agreement was set to expire in less than one year. Id. at 1658. The Bankruptcy

 Court agreed with the debtor (that the rejection had terminated Mission’s rights under

 the license agreement), the Bankruptcy Appellate Panel reversed, and the First Circuit

 Court of Appeals reversed the Bankruptcy Appellate Panel and reinstated the




 16     Supplemental Brief on Mission Product Holdings, Inc. v. Tempnology, LLC Submitted by Mar-
 Bow Value Partners, LLC, dated May 31, 2019 (“Mar-Bow Supplement”) (ECF Doc. # 5973); McKinsey
 Recovery & Transformation Services U.S., LLC’s Post-Hearing Brief in Opposition to Mar-Bow Value
 Partners, LLC’s Motion for Relief from Orders Under Bankruptcy Rule 9024 and Civil Rule 60(d)(3),
 dated May 31, 2019 (ECF Doc. # 5974).


                                               - 21 -
16-10992-smb     Doc 5999     Filed 06/21/19 Entered 06/21/19 15:42:38         Main Document
                                          Pg 22 of 25


 Bankruptcy Court’s judgment. Id. at 1659-60.


        Before addressing the merits, the Supreme Court considered the debtor’s

 argument that the case was moot because the license agreement had expired. According

 to the Court, “‘[u]nder settled law, we may dismiss the case for that reason only if ‘it is

 impossible for a court to grant any effectual relief whatever’ to Mission assuming it

 prevails.” Id. at 1660 (quoting Chafin v. Chafin, 568 U.S. 165, 172 (2013) (internal

 quotation marks omitted)). The debtor, however, failed to meet this “demanding

 standard” because Mission was seeking lost profits between the time of rejection and the

 license agreement’s scheduled expiration date, and the controversy remained live

 regardless of the merits or the collectability of lost profits. Id. In language that Mar-

 Bow quotes, (see Mar-Bow Supplement ¶ 5), the Court explained:

                Mission has presented a claim for money damages—essentially lost
        profits—arising from its inability to use the Coolcore trademarks between
        the time Tempnology rejected the licensing agreement and its scheduled
        expiration date. See Reply Brief 22, and n. 8. Such claims, if at all
        plausible, ensure a live controversy. See Memphis Light, Gas & Water
        Div. v. Craft, 436 U.S. 1, 8–9, 98 S. Ct. 1554, 56 L. Ed. 2d 30 (1978). For
        better or worse, nothing so shows a continuing stake in a dispute’s
        outcome as a demand for dollars and cents. See 13C C. Wright, A. Miller &
        E. Cooper, Federal Practice and Procedure § 3533.3, p. 2 (3d ed. 2008)
        (Wright & Miller) (“[A] case is not moot so long as a claim for monetary
        relief survives”). Ultimate recovery on that demand may be uncertain or
        even unlikely for any number of reasons, in this case as in others. But that
        is of no moment. If there is any chance of money changing hands,
        Mission’s suit remains live. See Chafin, 568 U. S. at 172, 133 S. Ct. 1017.

 139 S. Ct. at 1660. Although Mission Products addressed mootness rather than

 standing, Mar-Bow reasons that both concepts have their roots in Article III’s

 “case or controversy” requirement, (Mar-Bow Supplement ¶¶ 8-10), Mission

 Products’ “holding” on “what constitutes a ‘case’ or ‘controversy’ under Article

 III” applies to Mar-Bow’s motion, (id. ¶ 11), and because there is a chance that the

                                             - 22 -
16-10992-smb       Doc 5999       Filed 06/21/19 Entered 06/21/19 15:42:38                 Main Document
                                              Pg 23 of 25


 Court could in the exercise of its discretion impose a monetary sanction against

 McKinsey that would redound to Mar-Bow’s benefit, Mar-Bow has standing. (Id.

 ¶¶ 12-13.)17


         The argument lacks merit. Although the limiting concepts of mootness and

 standing have their roots in Article III’s “case or controversy” requirement, they are

 distinct. See Klein v. Qlik Techs., Inc., 906 F.3d 215, 221 (2d Cir. 2018) (“The case-or-

 controversy limitation on our jurisdiction, and its focus on parties’ stakes in the action,

 manifests in three distinct legal inquiries: standing, mootness, and ripeness.”), cert.

 dismissed, 139 S. Ct. 1406 (2019). “Standing doctrine functions to ensure, among other

 things, that the scarce resources of the federal courts are devoted to those disputes in

 which the parties have a concrete stake. In contrast, by the time mootness is an issue,

 the case has been brought and litigated . . . .” Friends of the Earth, Inc. v. Laidlaw

 Envtl. Servs. (TOC), Inc., 528 U.S. 167, 191 (2000). Thus, standing requires the Court to

 determine whether the plaintiff has the right to assert the claim in the first instance

 whereas mootness requires the Court to determine “when the issues presented are no

 longer live.” Chafin v. Chafin, 568 U.S. at 172 (internal quotations omitted).


         In Mission Product, Mission had Article III standing because it was a party to a

 rejected contract with a concrete and particularized claim for lost profits that could be

 redressed by an award. The Supreme Court did not discuss Mission’s standing or cite to

 any of its many standing decisions. Instead, it concluded that the controversy was still

 live. By conflating mootness with standing, Mar-Bow’s argument comes down to the


 17      This sounds like the “colorably arguable” right to relief that the Court discussed and
 rejected earlier.


                                                    - 23 -
16-10992-smb      Doc 5999        Filed 06/21/19 Entered 06/21/19 15:42:38      Main Document
                                              Pg 24 of 25


 proposition that if a party with standing could still recover damages, any stranger can

 assert that claim in a federal court. In addition to its incorrect view of Article III

 standing, this argument ignores the further requirements of prudential and party-in-

 interest standing which Mar-Bow lacks for the reasons stated.


        Having brought its allegations to the Court, Mar-Bow concedes that how the

 Court chooses to deal with the claim of fraud on the court is committed to its sole

 discretion. (Tr. at 7:14-16; 13:18-22).) Thus, the only question is what the Court should

 do. It could appoint Mar-Bow to investigate and prosecute the claim on the Court’s

 behalf and Mar-Bow would no doubt willingly absorb the cost.18 This, however, is no

 solution. Mar-Bow is not neutral, and it appears that it has already determined what the

 outcome of the investigation will show. The Court could also appoint an examiner or

 other independent investigator to examine the claim but declines to do so.


        The preferable approach is the path taken by Judge Huennekens in ANR. He

 concluded that the Department of Justice is the appropriate entity to conduct such an

 investigation, if warranted. As he observed in response to identical claims made by

 Mar-Bow against McKinsey RTS in ANR, the settlement between the USTP and

 McKinsey carved out fraud claims from the release and the United States Trustee

 remains free to pursue those claims. ANR, 2019 WL 2179717, at *6 n. 22. Furthermore,

 the United States Attorney retains the ability to prosecute any crimes under title 18. Id.

 According to Mar-Bow, McKinsey’s non-disclosures have affected numerous bankruptcy

 cases and a single approach rather than a case-by-case approach is the most efficient



 18     It is also requesting the right to take discovery in the Motion.


                                                   - 24 -
16-10992-smb    Doc 5999     Filed 06/21/19 Entered 06/21/19 15:42:38        Main Document
                                         Pg 25 of 25


 way to deal with this issue. In addition, Mar-Bow is pursuing direct claims under RICO

 against McKinsey RTS and others in the United States District Court where it can

 conduct its own investigation into the same allegations it raises in this Court.


        Accordingly, the Motion is denied based on Mar-Bow’s lack of standing.


        So ordered.


 Dated: New York, New York
        June 21, 2019


                                                 /s/ Stuart M. Bernstein
                                                  STUART M. BERNSTEIN
                                                United States Bankruptcy Judge




                                            - 25 -
